DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/22/21 has been considered by the examiner.
Allowable Subject Matter
 	Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art discloses voltage-frequency droop control in AC side connected converters, but the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, switch the control mode of said one converter to active-wattless power control from voltage-frequency droop control; 2) obtaining, when it is detected that one converter is overloaded, an active power reference value and a wattless power reference value of said one converter by the overload limit logic through processing, and using an active overload limit reference value Pref_oll and a wattless overload limit reference value Qref_oll which are automatically set by the overload limit logic as instruction inputs of the active-wattless power control; and 3) carrying out, when it is detected that the converter adopting the active-wattless power control is overloaded, phase locking on an AC-side voltage Uso abc of the overloaded converter so as to obtain a system voltage phase ref controlled by an inner loop current.  	Claim 8 is rejected for primarily the same reasons as claim 1 above. 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang-Hafner (US 2020/0241906), Bromback (US 2020/0176993) and Zhao (CN 108123462 and CN 108123467) disclose converter control.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY R BEHM/Primary Examiner, Art Unit 2839